Citation Nr: 0301063	
Decision Date: 01/17/03    Archive Date: 01/28/03	

DOCKET NO.  02-00 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Nashville, Tennessee


THE ISSUE

Whether the veteran is entitled to vocational 
rehabilitation training under the provisions of 
Chapter 31, Title 38, United States Code.


REPRESENTATION

The American Legion 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran reportedly served on active duty from December 
1976 to September 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 determination by a 
Department of Veterans Affairs (VA) Vocational 
Rehabilitation Counseling Officer at the Nashville, 
Tennessee, Regional Office (RO).  


FINDINGS OF FACT

1.  Service connection is currently in effect for 
mechanical low back pain with degenerative arthritis, 
evaluated as 10 percent disabling; bilateral sensorineural 
hearing loss, evaluated as 10 percent disabling; tinnitus, 
evaluated as 10 percent disabling; and degenerative 
arthritis of the cervical spine, evaluated as 
noncompensable.  A combined disability evaluation of 
30 percent has been in effect since June 1999.  

2.  The positive evidence is in a state of equipoise with 
the negative evidence on the question of whether the 
veteran's disabilities impose an employment handicap for 
VA purposes.


CONCLUSION OF LAW

The criteria for establishing entitlement to a program of 
vocational rehabilitation under Chapter 31 of Title 
38, United States Code, have been met.  38 U.S.C.A. 
§§ 3101, 3102, 5107 (West 1991 and Supp. 2002); 38 C.F.R. 
§§ 21.40, 21.51, 21.52 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) are relevant to Chapter 51 
of Title 38 of the United States Code and do not appear to 
apply in vocational rehabilitation benefits which are 
governed by Chapter 31.  See Barger v. Principi, 
16 Vet. App.132, 138 (2002).  In any event, the Board 
finds that the provisions of VCAA have been met.  The 
veteran has been informed, via a Statement of the Case, a 
hearing before the Board, and in a correspondence with the 
VA of the nature of the evidence needed to substantiate 
his claim.  Based on a hearing held before the undersigned 
in August 2002, all evidence necessary for the 
determination that needs to be made has been obtained.  
Consequently, no further notification or assistance is 
necessary. 

Factual Background

The veteran filed a claim for Chapter 31 benefits 
following his discharge from active service in 
September 1997.  During service, he graduated with a 
college degree in 1990.  He received a Bachelor of Arts 
Degree, majoring in General Business, by taking night 
classes.  

On VA evaluation in September 1998, the veteran was 
diagnosed with traumatic degenerative arthritis, mild 
cervical spine degenerative arthritis and mild 
degenerative joint disease at C5-C6.  Traumatic 
degenerative arthritis at L5-S1 was also reported.  
Audiological evaluation in October 1998 revealed mild 
sensorineural hearing loss.

Following his discharge from active duty the veteran 
worked as a teacher in auto mechanics in a vocational 
school from August 1997 to January 1999.  In January 1999, 
he went to work as a city employee, but that employment 
turned out to be more physical work than he had originally 
thought.  As a result, in August 2000, he returned to his 
job as a teacher at the vocational school.  He works a 
regular school day, teaching auto mechanics through grades 
9 through 12.  Since leaving the service, the veteran has 
taken one formal course in vocational education at Eastern 
Tennessee State University.  

In a vocational rehabilitation evaluation, dated 
October 2001, the veteran's employment history was cited.  
The veteran indicates that he felt limited by his back 
disability and his hearing disability in the teaching of 
mechanics.  It was also indicated that the veteran had 
great difficulty getting in certain positions, such as 
crawling under the car or getting under the dashboard, and 
he cannot hear the sounds of the motor, etc., as one 
should in mechanics.  It was reported that this was very 
frustrating for him and that he does not want to cause 
himself more disability in the process.  The veteran 
wishes to get more education at the level of elementary 
education and teach a grade in elementary school.  He 
wishes to participate in helping younger children to deal 
with their world.  It was reported that the veteran would 
like to get the courses needed for certification at an 
elementary level at the University of Tennessee in 
Knoxville, and possibly work towards a Master's Degree (if 
that is compatible with getting the certification for 
elementary grades). 

In a counseling record dated November 2001, it was 
determined that the veteran did have an impairment to 
employment and that the restrictions and limitations of 
his service-connected conditions significantly contribute 
to the impairment of employment.  In review of the 
veteran's background information, however, it was also 
determined that he was employed in an occupation that is 
consistent with his interests and abilities and work as a 
vocational teacher, which requires reasonably developed 
skills and abilities.  As a result, the vocational 
counselor determined that the veteran had been able to 
overcome the effects of the impairment to employment and 
did not have an employment handicap at this time.

In a December 2001 response, the veteran stated that he 
had not reached his maximum achievement potential and 
therefore wished to continue for the highest degree for 
elementary education he could get under VA benefits.  It 
was contended that the veteran was losing at least $3,000 
annually due to his not having a Master's Degree in 
Education, his vocation.  

The veteran is currently service connected for mechanical 
low back pain, evaluated as 10 percent disabling; 
bilateral sensorineural hearing loss, evaluated as 
10 percent disabling; tinnitus, evaluated as 10 percent 
disabling; and degenerative arthritis of the cervical 
spine, evaluated as noncompensable.  The veteran's 
combined service-connected disability evaluation is 
30 percent.  

In his February 2002 substantive appeal, the veteran 
contends that the decision of the RO had been decided 
incorrectly due to insufficient information about his 
disabilities.  The veteran states that his tinnitus and 
hearing loss cause him many problems in his current 
employment.  At a hearing held before the undersigned in 
August 2002, the veteran states that any loud noises, not 
only within his shop for auto mechanics, but the shops 
that are normally located within an auto mechanic's area, 
would cause his hearing and tinnitus to get worse.  He 
currently teaches auto mechanics.  It was contended that 
with further education he could teach in a regular 
classroom with an academic atmosphere away from noise 
hazards.  It was also indicated that he would be able to 
avoid situations that would endanger his back, such as 
being underneath a dashboard of a car. 

The veteran's representative submitted written argument in 
April 2002.  

In November 2002, the Board received a statement from the 
vocational director of the school system where the veteran 
is employed.  This vocational director recommended that 
the veteran receive vocational benefits.  It was reported 
the veteran suffered from an employment handicap and if he 
was not retrained in other fields he would no longer be 
employed as an auto mechanic instructor after August 2003.  
It was reported that the auto mechanics program produces 
hazardous noise levels and the welding shop and machine 
shop (co-located with the auto shop) produces astronomical 
noise levels.  It was reported that the veteran's handicap 
would most likely not improve but would diminish due to 
his working environment.  It was reported that if the 
veteran receives rehabilitation benefits and is retrained 
or is in the process of retraining, they would be able to 
rehire him next year.  

Analysis

A person is entitled to vocational rehabilitation under 
Chapter 31 if that person is a veteran with a service-
connected disability compensable at a rate of 20 percent 
or more and that person is determined by the Secretary to 
be in need of rehabilitation because of an employment 
handicap.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.40.  An 
employment handicap is defined as an impairment of the 
veteran's ability to prepare for, obtain, or retain 
employment consistent with her/his abilities, aptitudes, 
and interests.  38 U.S.C.A. § 3101; 38 C.F.R. § 21.51(b).  
The  term "impairment" is defined as a restriction on 
employability caused by disabilities, negative attitude 
towards the disabled, deficiencies in education and 
training, and other pertinent factors.  
38 C.F.R. § 21.51(c).  The law pertinently provides that 
an "employment handicap" does not exist when either the 
veteran's employability is not impaired, that is, when a 
veteran who is qualified for suitable employment does not 
obtain or maintain such employment for reasons within 
his/her control, or when the veteran has overcome the 
effects of impairment of unemployability through 
employment in an occupation consistent with his/her 
pattern of abilities, aptitudes, and interests, and is 
successfully maintaining such employment.  
38 C.F.R. § 21.51(f)(2)(i) & (iii).  

It appears from the record that the veteran's claim has 
been denied based on a finding that he has overcome the 
effects of impairment of unemployability through 
employment in an occupation consistent with his/her 
pattern of abilities, aptitudes, and interests, and is 
successfully maintaining such employment.  If such is 
true, than a veteran does not have an "employment 
handicap" under VA regulations at 
38 C.F.R. § 21.51(f)(2)(iii).  

In this case, the veteran has an impairment to employment 
and his service-connected conditions significantly 
contribute to the impairment of employment.  This is not 
in dispute.  Under VA regulations, however, when the 
veteran has overcome the effects of impairment of 
unemployability through employment in an occupation 
consistent with his pattern of abilities, aptitudes, and 
interests, and is successfully maintaining such 
employment, the VA must find that an "employment 
handicap," as VA defines such a handicap, does not exist.  

The record shows that the veteran has been employed as a 
auto mechanics instructor.  A VA vocational rehabilitation 
evaluation suggests that education is an occupation 
consistent with his pattern of abilities, aptitudes and 
interests.  Recently received evidence also suggests that 
the veteran's service-connected hearing loss, tinnitus, 
and back disorders may prevent the veteran from retaining 
his current employment.  Specifically, the November 2002 
letter from the vocational director of the school system 
involved casts serious doubt on the veteran's ability to 
retain his current employment due to the noise levels 
involved and the impact of such noise on his teaching 
ability in light of his service-connected hearing loss and 
tinnitus. 

The Board recognizes that the VA counselor has determined 
that the veteran has overcome the employment handicap, and 
that decision appears to have been fully supported by the 
evidence of record at that time.  However, that 
determination was made prior to the November 2002 letter 
from the veteran's employer.  In light of this new 
evidence, the Board believes that there is now a state of 
equipoise of the positive evidence with the negative 
evidence on the question of whether the veteran can be 
said to be successfully maintaining employment so as to 
conclude that he has overcome the effects of his 
impairment. 38 C.F.R. § 21.51(f).  In such a situation, 
the benefit of the doubt is to be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b). 



ORDER

Entitlement to vocational rehabilitation training under 
the provisions of Chapter 31, Title 38, United States 
Code, is warranted.  To that extent, the appeal is 
granted.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



